NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NOS. A-0922-17T3
                                                                     A-4025-17T3

DAVID ANDERSON,

          Plaintiff-Appellant,

v.

MELISSA ANDERSON,

     Defendant-Respondent.
____________________________

                    Argued December 9, 2019 – Decided May 28, 2020

                    Before Judges Messano and Ostrer.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Somerset County,
                    Docket No. FM-18-0959-13.

                    David Anderson, appellant, argued the cause pro se.

                    Marlyn E. Quinn argued the cause for respondent.

PER CURIAM

          Plaintiff David Anderson and defendant Melissa Anderson, now known as

Melissa Burton, married in 2005 and had one daughter, who was born in January
2009.      Plaintiff filed for divorce in April 2013, claiming irreconcilable

differences between himself and defendant. Defendant filed an answer and

counterclaim, asserting among other causes of action, extreme cruelty. Plaintiff

filed an answer to the counterclaim, generally denying its allegations. It suffices

to say that motion practice commenced almost immediately thereafter and

continued virtually unabated until trial.

        During the litigation, the parties mediated an agreement regarding custody

and parenting time. The consent final judgment on these issues provided that

the parties would exercise "joint legal custody and shared residential custody of

their daughter" and would "make all significant decisions that affect[ed their

daughter] after consultation between them."          The consent judgment also

provided a visitation schedule for holidays, birthdays, and vacations.

        Trial took place on the remaining issues on non-consecutive days from

August 2016 to April 2017. The judge rendered an oral decision and filed a dual

final judgment of divorce (FJOD) on July 7, 2017. We briefly summarize some

relevant trial testimony to place plaintiff's appellate arguments in proper

context.

        Plaintiff is defendant's senior by ten years. Both are highly educated, with

plaintiff having attained multiple advanced degrees, and defendant gaining


                                                                            A-0922-17T3
                                          2
employment as a concert cellist. In 2008, they bought a home in Franklin

Township, with defendant paying approximately $100,000 as a down payment

from monies she inherited from her deceased father. Plaintiff initially made the

mortgage payments of approximately $3000 per month. At the time, plaintiff

was employed as a manager in an accounting firm and earned more than $88,000

in 2007; defendant was able to sporadically play some engagements, but her

attempts to find steady employment as a musician were largely unsuccessful.

      After the parties' daughter was born, defendant became her primary

caretaker, and was also able to secure some freelance work as a musician and

gave private music lessons. Defendant testified her annual income for 2009 was

$6753.06. Plaintiff continued to work at the accounting firm, which merged

with another firm in 2010. In the year immediately prior to filing for divorce,

plaintiff's income was $135,191.

      The mediated final consent judgment provided for the parties' mutual

agreement to "endeavor to live in the same school district" where their daughter

attended school.   They placed their marital residence on the market after

defendant paid $16,292.70 for repairs suggested by the realtor. Defendant also

took over payment of most of the mortgage payments until the house eventually

sold in December 2014, yielding less than $10,000 in net proceeds.         Both


                                                                        A-0922-17T3
                                       3
plaintiff and defendant moved into apartments in Montgomery Township, where

their daughter attended school.

      During the litigation, plaintiff continued to work at the accounting firm.

In 2015, he earned $148,783. Defendant continued working part-time as a

classical musician and gave private music lessons from her home. She obtained

a teaching certificate and was able to find consistent work as a substitute teacher

in the Montgomery Township school district. In 2016, her income for tax

purposes was $40,198.

      Plaintiff produced Dr. David Stein, a vocational rehabilitation counselor,

as an expert at trial. Stein never interviewed defendant, but he conducted an

evaluation of defendant's employability in two areas for which she had requisite

skills, i.e., as a teacher or musician. Stein opined that defendant could earn

"somewhere between [fifty] and [sixty-five thousand] dollars a year," but he

acknowledged that employment within those occupations was extremely

competitive, and he found no job openings near where defendant lived.

      At trial, both parties described the assets they currently held in various

investment accounts. Plaintiff testified his company's policy compelled his

retirement at age sixty-five, which meant he would retire in August 2017. The

policy applied to partners in the firm, but plaintiff was not a partner. Plaintiff


                                                                           A-0922-17T3
                                        4
said he intended to continue working upon leaving the firm and was considering

a teacher's position with Teach for America that would pay approximately

$55,000 per year.

      In an oral opinion, which we discuss as necessary below, the judge

explained his factual findings and legal conclusions in support of the FJOD. In

relevant part, he ordered that defendant would retain all "remaining funds from

the sale of the former marital residence"; the parties would "retain any and all

retirement and nonretirement accounts" in their names, as well as responsibility

for all debts in their names; plaintiff would pay defendant "$800 per week in

limited duration alimony" for a period of five years; plaintiff would pay

defendant "$23 per week in child support" in accordance with Child Support

Guidelines attached to the FJOD; plaintiff would secure health insurance for the

parties' daughter, and unreimbursed medical and other expenses would be split,

54% payable by plaintiff and 46% payable by defendant; and plaintiff would pay

defendant's pendente lite and trial counsel fees in the amount of $9771. The

FJOD required plaintiff's alimony and child support obligations to be paid

through probation "via wage garnishment."       Plaintiff filed his appeal from

certain provisions of the FJOD (A-0922-17).




                                                                        A-0922-17T3
                                       5
      While the appeal was pending, the probation department moved to enforce

plaintiff's alimony obligations. On March 6, 2018, a different Family Part judge

ordered plaintiff, under threat of possible arrest for failure to comply, to pay

$10,000 by April 6, 2018, $2000 per week thereafter, and continue to submit job

searches demonstrating good faith attempts to find employment (the March 2018

order).1 Citing the FJOD, plaintiff moved for reconsideration, seeking to have

the probation department adjust its account and properly reflect arrears, correct

its designation of plaintiff as a "non-custodial" parent, and modify the job search

obligations imposed by the March 2018 order. Defendant cross-moved seeking

counsel fees.

      A third Family Part judge entered an order on April 27, 2018 (the April

2018 order), accompanied by a written statement of reasons. He denied all relief

requested by both parties. Plaintiff then filed a second appeal, A-4025-17, from

the March 6 and April 27, 2018 orders. We have consolidated both appeals for

the purpose of issuing a single opinion.




1
  Plaintiff's appendix only includes the order signed by the probation officer,
which may have been the only order entered given the nature of the proceeding.
However, we were provided with a transcript of the March 6, 2018 hearing
before the judge. The body of the order reflects the judge's ruling.
                                                                           A-0922-17T3
                                        6
                                As to A-0922-17

                                        I.

      The trial judge found that despite plaintiff's extensive testimony regarding

his employer's mandatory retirement policy, the testimony was "unpersuasive as

to [p]laintiff's employability." The judge also found plaintiff failed to establish

that he had to leave his position when he turned sixty-five, and that "[e]ven if

[he] did, the [p]laintiff did not demonstrate a good faith, robust job search for a

position, or income of the sort that he ha[d] historically earned." The judge

imputed $149,000 income to plaintiff, approximately the amount plaintiff

earned in 2014.

      After imputing $40,000 in annual income to defendant, the judge analyzed

the alimony claim by considering the factors listed in N.J.S.A. 2A:34-23(b). He

found that alimony was "necessary" given rental costs where the parties resided

and their daughter attended school.      The judge noted "[n]either party can

maintain the standard of living" they enjoyed pre-divorce, and defendant

required more assistance "because of the earnings disparity." The judge limited

the duration of alimony to five years, reasoning that after that time the parties'

daughter would be a teenager, able to stay home alone, and defendant could then

pursue additional full-time employment opportunities and career goals.


                                                                           A-0922-17T3
                                        7
      Plaintiff posits several arguments regarding the limited duration alimony

award. In Points I, II, and III, plaintiff contends that the judge failed to consider

N.J.S.A. 2A:34-23(j), which provides that "alimony may be modified or

terminated upon the prospective or actual retirement of the obligor," and the

judge's omission violated plaintiff's due process rights. In Point IV, plaintiff

claims the judge erred in calculating the income he imputed to both parties, and,

in Point VII, plaintiff argues the judge utilized "outdated expense data" in

fashioning the alimony award. We disagree with these arguments and affirm the

alimony award.

      "We review the Family Part judge's findings in accordance with a

deferential standard of review, recognizing the court's 'special jurisdiction and

expertise in family matters.'" Thieme v. Aucoin-Thieme, 227 N.J. 269, 282–83

(2016) (quoting Cesare v. Cesare, 154 N.J. 394, 413 (1998)). "[F]indings by a

'trial court are binding on appeal when supported by adequate, substantial,

credible evidence.'" Gnall v. Gnall, 222 N.J. 414, 428 (2015) (quoting Cesare,

154 N.J. at 411–12.) Deference is given to the credibility determinations made

by the trial judge who "hears the case, sees and observes the witnesses, and hears

them testify," thus, affording the trial judge "a better perspective than a




                                                                             A-0922-17T3
                                         8
reviewing court in evaluating the veracity of a witness." Ibid. (quoting Cesare,

154 N.J. at 412).

      "Alimony is a claim arising upon divorce, which is rooted in the prior

interdependence occurring during the parties' marital relationship. '[A]limony

is neither a punishment for the payor nor a reward for the payee.'" Reese v.

Weis, 430 N.J. Super. 552, 569 (App. Div. 2013) (alteration in original) (quoting

Mani v. Mani, 183 N.J. 70, 80 (2005)). "Alimony relates to support and standard

of living; it involves the quality of economic life to which one spouse is entitled,

which then becomes the obligation of the other."          Gnall, 222 N.J. at 429

(citations omitted); see also Crews v. Crews, 164 N.J. 11, 16 (2000) (noting the

"touchstone" for an alimony determination is the parties' standard of living

during the marriage). Whenever possible, the alimony award should be set at

an amount that will "enable each party to live a lifestyle 'reasonably comparable'

to the marital standard of living." Id. at 26 (citing N.J.S.A. 2A:34-23(b)(4)).

      Courts may award alimony "as the circumstances of the parties and the

nature of the case shall render fit, reasonable and just[.]" N.J.S.A. 2A:34-23.

"Whether alimony should be awarded is governed by distinct, objective

standards defined by the Legislature in N.J.S.A. 2A:34-23(b)." Gnall, 222 N.J.

at 429. Limited duration alimony, as awarded here, "was created as a remedy in


                                                                            A-0922-17T3
                                         9
order to address a dependent spouse's post-divorce needs following 'shorter-term

marriage where permanent or rehabilitative alimony would be inappropriate or

inapplicable but where, nonetheless, economic assistance for a limited period of

time would be just.'" Id. at 431 (quoting J.E.V. v. K.V., 426 N.J. Super. 475,

485–86 (App. Div. 2012)). There is no question that the trial judge considered

the statutory factors, and the decision to grant defendant limited duration

alimony was not a mistaken exercise of discretion under the circumstances of

this case. Gonzalez-Posse v. Ricciardulli, 410 N.J. Super. 340, 354 (App. Div.

2009).

      Plaintiff's reliance on N.J.S.A. 2A:34-23(j) is misplaced. Enacted as an

amendment to the alimony statute in 2014, this subsection provides that

"[a]limony may be modified or terminated upon the prospective or actual

retirement of the obligor." Ibid. (emphasis added). Thereafter, the amendment

set factors for courts to consider when modifying or terminating an existing

alimony obligation. Subsection (j)(1) creates "a rebuttable presumption that

alimony shall terminate upon the obligor . . . attaining full retirement age,"

although for good cause and upon consideration of certain factors, "[t]he

rebuttable presumption may be overcome[.]"            N.J.S.A. 2A:34-23(j)(1).




                                                                        A-0922-17T3
                                      10
Subsection (2) addresses situations "[w]here the obligor seeks to retire prior to

attaining full retirement age[.]" N.J.S.A. 2A:34-23(j)(2).2

      The trial judge did not consider the statute because it did not apply.

Subsection (1) applies only to modification or termination of "orders entered

after the amendments' effective date." Landers v. Landers, 444 N.J. Super. 315,

323–24 (App. Div. 2016).          A different standard applies to retirement

modification of pre-amendment judgments, orders or agreements. Ibid. (citing

N.J.S.A. 2A:34-23(j)(3)). At the time of trial, no alimony obligation existed.

Therefore, neither subsection (j)(1) nor (j)(3) applied. Plaintiff's arguments to

the contrary do not warrant discussion in a written opinion, because they are

contrary to our precedent and the clear language of the statute. DiProspero v.

Penn, 183 N.J. 477, 492 (2005).

      Plaintiff also contends that in violation of his due process rights, the judge

never advised him that subsection (j) did not apply. We know of no authority




2
  "Full retirement age" is defined as "the age at which a person is eligible to
receive full retirement benefits under section 216 of the federal Social Security
Act, 42 U.S.C. § 416." N.J.S.A. 2A:34-23.


                                                                            A-0922-17T3
                                       11
that compels the court to provide its view of controlling legal principles in

advance. The argument warrants no further discussion. R. 2:11-3(e)(1)(E).3

      We also reject plaintiff's other challenges to the alimony award. Plaintiff

never testified that he was retiring from the work force, but, rather, only that he

intended to seek employment in a position that paid significantly less than he

had historically earned. Under the circumstances, the judge's decision to impute

income to plaintiff regardless of his company's retirement policy was not a

mistaken exercise of discretion. See Elrom v. Elrom, 439 N.J. Super. 424, 434

(App. Div. 2015) ("Imputation of income is a discretionary matter not capable

of precise or exact determination[,] but rather requir[es] a trial judge to

realistically appraise capacity to earn and job availability.")     (alterations in

original) (quoting Gnall v. Gnall, 432 N.J. Super. 129, 158 (App. Div. 2013)).

      In setting the amount of imputed income for both parties, the judge

carefully considered the trial testimony.       He rejected plaintiff's expert's

testimony regarding defendant's earning ability not only because, as plaintiff

claims, Stein failed to interview defendant, but also because the employment



3
  Plaintiff also contends his due process rights were violated by the trial judge's
delay in issuing the JOD and accompanying decision. The decision was issued
less than three months after the trial ended; and plaintiff did not suffer any
prejudice as a result.
                                                                           A-0922-17T3
                                       12
positions Stein identified were essentially inaccessible to defendant. The judge

determined Stein's conclusions "were unsupported by the facts of this case." For

reasons already explained, the judge's imputation of annual income to plaintiff

was based on credible evidence in the record.

      Finally, in Point VII, plaintiff argues that the court erred in its alimony

calculation because it used "outdated expense data." Plaintiff points to pendente

lite decisions made by another judge, which presumably showed actual lifestyle

expenses for both parties after the marital home was sold.

      However, Rule 5:5-2(c) provides:

            Parties are under a continuing duty in all cases to
            inform the court of any material changes in the
            information supplied on the case information statement.
            All amendments to the statement shall be filed with the
            court no later than [twenty] days before the final
            hearing.    The court may prohibit a party from
            introducing into evidence any information not
            disclosed or it may enter such other order as it deems
            appropriate.

            [(Emphasis added).]

The only expense data that plaintiff entered into evidence at trial was a CIS from

2013, and that was introduced during cross-examination, when defense counsel

attempted to rebut plaintiff's claim that pendente lite support should be reduced.

As the trial judge noted in his decision, "Plaintiff did not testify in any level of


                                                                            A-0922-17T3
                                        13
detail to his expenses, other than from a historic perspective, to address his . . .

claim [for a reduction in support]."

      We affirm the award of limited duration alimony. 4

                                        II.

      In Point VI, plaintiff contends the judge failed to account for the equally

shared parenting schedule in this case when he awarded child support to

defendant. Plaintiff argues the judge was required to apply the analytic formula

adopted by the trial court in Wunsch-Deffler v. Deffler, 406 N.J. Super. 505,

509 (Ch. Div. 2009). We disagree.

      Our rules require that the court apply the Child Support Guidelines when

considering child support; however, the court may modify or disregard the

guidelines where good cause is shown. R. 5:6A. Here, the court applied the

Guidelines with precision, using the shared parenting worksheet, found at

Appendix IX-D, and the schedule of child support awards, found at Appendix

IX-F, and calculated that plaintiff owed defendant $23 per week in child support.

The judge specifically rejected application of the Wunsch-Deffler formula,


4
  In Point VII, plaintiff also extends his argument about stale financial data to
the judge's imputation of income for purposes of determining child support. We
need not address the argument separately. The judge did not mistakenly exercise
his broad discretion in determining the amount of income to impute to the
parties.
                                                                            A-0922-17T3
                                        14
noting that it would result in plaintiff paying no child support, which would be

"inequitable under the circumstances."

      The decision in Wunsch-Deffler was not binding on another trial court.

Given the wide income disparity between the parties, ordering plaintiff to pay

such a modest amount of child support was not unjust. We refuse to reverse the

FJOD in this regard.

                                       III.

      In Point VIII, plaintiff contends the judge failed to consider prior pendente

lite orders requiring defendant to pay her pro rata share of income taxes for

2012, 2013, and 2014, and give plaintiff a credit because he overpaid his share

of taxes due to defendant's failure to cooperate. In Point IX, plaintiff challenges

the judge's determinations regarding equitable distribution. He contends the

judge's fact-finding misstated "established facts and . . . disregard[ed] other

pertinent established facts." In Point X, plaintiff challenges the counsel fee

award, arguing the judge failed to adjudicate the pendente lite tax liability issue

and erred in his finding regarding the parties' respective abilities to pay. We are

unpersuaded by all these arguments and affirm.

      Pendente lite support orders are subject to modification at the time final

judgment is entered. Mallamo v. Mallamo, 280 N.J. Super. 8, 12 (App. Div.


                                                                           A-0922-17T3
                                       15
1995). Any changes in the initial orders rest with the trial judge's discretion.

Jacobitti v. Jacobitti, 263 N.J. Super. 608, 617 (App. Div. 1993). That is because

             [i]n many instances the motion judge is presented reams
             of conflicting and, at time, incomplete information
             concerning the income, assets and lifestyles of the
             litigants. The orders are entered largely based upon a
             review of the submitted papers supplemented by oral
             argument. Absent agreement between the parties,
             however, a judge will not receive a reasonably
             complete picture of the financial status of the parties
             until a full trial is conducted. Only then can the judge
             evaluate the evidence, oral and documentary, and
             weigh the credibility of the parties. Only then can the
             judge determine whether the supporting spouse has the
             economic means represented by the other spouse or in
             the case of declining income has suffered legitimate
             economic reversal or has been afflicted with a
             temporary case of diminished resources occasioned by
             a divorce.

             [Mallamo, 280 N.J. Super. at 16.]

      Here, the trial judge concluded there was no tax liability for 2012, noting

the complaint for divorce was filed after the tax filing deadline and after taxes

were paid in 2013. A previous judge had entered the June 2014 order, requiring

defendant to pay taxes for 2013 "at the parties' overall tax rate, on her

individually earned share of their overall gross income." However, in January

2016, a different judge, not the trial judge, denied plaintiff's pendente lite motion

to compel defendant to pay $823.39, which plaintiff claimed was his increased


                                                                             A-0922-17T3
                                        16
tax liability for 2013 because defendant failed to cooperate and file a joint return.

That judge found the earlier order "unclear," and noted plaintiff had failed to

provide "the basis for his claim."

      Plaintiff makes no specific claim about the 2014 taxes. The trial judge

noted that plaintiff had obtained the benefit of claiming his daughter as a

deduction and the carrying costs associated with the marital home, even though

defendant had actually made the payments. To the extent we have not otherwise

specifically addressed plaintiff's arguments, they lack sufficient merit to warrant

further discussion. R. 2:11-3(e)(1)(E).

      Equally without merit is plaintiff's argument about the judge's fact-finding

regarding equitable distribution. We note plaintiff was not ordered to reimburse

defendant for monies the judge found she spent on repairs to the marital home

and mortgage payments she made until it was sold. Contrary to plaintiff's

argument, the pertinent question in determining equitable distribution is not

"which of the parties is in worse financial condition relative to the other[,]" but,

rather, whether the judge considered the factors listed in N.J.S.A. 2A:34-23.1 in

making the award. Here, the judge considered those factors, and thus, his

decision was not an abuse of discretion. See M.G. v. S.M., 457 N.J. Super. 286,

294 (App. Div. 2018) ("A Family Part judge has broad discretion . . . in


                                                                             A-0922-17T3
                                        17
allocating assets subject to equitable distribution." (quoting Clark v. Clark, 429

N.J. Super. 61, 71 (App. Div. 2012))).

      Lastly, the award of counsel fees is left to the broad discretion of the

Family Part judge. Slutsky v. Slutsky, 451 N.J. Super. 332, 365 (App. Div.

2017). Therefore, "[w]e will disturb a trial court's determination on counsel fees

only on the 'rarest occasion,' and then only because of clear abuse of discretion."

Ibid. (quoting Strahan v. Strahan, 402 N.J. Super. 298, 317 (App. Div. 2008)).

      Here, the judge found prior pendente lite fee awards to defendant were

justified and reasonable, and defendant incurred legal expenses, still awarded

and unpaid, as a result of unnecessary enforcement actions occasioned by

plaintiff's failures to abide by court orders. The judge also evaluated the factors

listed in Rule 5:3-5(c), including defendant having prevailed on key issues at

trial, and awarded defendant one-half of the amount she sought for fees incurred,

in addition to the pendente lite fee awards.

      There is no basis to reverse the counsel fees awarded to defendant in the

FJOD.

                                       IV.

      "Extreme cruelty . . . is defined as including any physical or mental cruelty

which endangers the safety or health of the plaintiff or makes it improper or


                                                                           A-0922-17T3
                                       18
unreasonable to expect the plaintiff to continue to cohabit with the defendant[.]"

N.J.S.A. 2A:34-2(c).5 In Point V, plaintiff argues it was error to grant defendant

a divorce on this ground. Plaintiff cites the judge's failure to make any factual

findings on the issue; and also claims the trial evidence failed to support the

cause of action.

      At the very beginning of his oral opinion, the judge found that plaintiff

proved "a cause of action for divorce based upon irreconcilable difference s, . . .

based on . . . [d]efendant's testimony, she . . . has met and proven a cause of

action for extreme cruelty under her counterclaim for divorce." There was no

further mention of the issue in the more than one hundred succeeding pages of

transcript.

      The Supreme Court has explained that the statutory definition of extreme

cruelty

              constitutes an effort to modernize the concept of cruelty
              in a moderate fashion. It is broad enough to cover
              serious martial misconduct which endangers health or
              safety, or makes it improper or unreasonable to expect
              continues cohabitation. The terms are flexible but do
              not include trivial misconduct or ordinary contretemps.
              Minor frictions or frustrations, such as nagging or
              bullying, would not suffice unless in the aggregate
              when combined with other misconduct the cumulative

5
  Since the claim was asserted in defendant's counterclaim, when considering
our references to the statute and relevant case law, she is "plaintiff."
                                                                           A-0922-17T3
                                        19
            effect endangers health or makes the relationship so
            intolerable that further cohabitation cannot reasonably
            be expected.

                   An attempt is made to focus upon the effect of
            extreme cruelty upon the plaintiff, rather than upon the
            defendant's mens rea or intent to inflict pain. The
            result, insofar as the plaintiff is concerned, is the same
            whether the "cruelty" is calculated and designed or a
            by-product of the defendant's self-centeredness.
            Moreover[,] the result to the marriage relationship may
            be the same regardless of the defendant's motives. The
            focus should be upon what the misconduct has done to
            the marriage, not on punishing the defendant.

            [Kinsella v. Kinsella, 150 N.J. 276, 310 (1997) (quoting
            Final Report of the N.J. Divorce Law Study Comm'n 6
            (1970)).]

"[T]he subjective experience of the plaintiff, rather than the objective quality of

the acts complained of, [i]s determinative." Id. at 311 (citing Devito v. Devito,

136 N.J. Super. 580, 583 (Ch. Div. 1975)).

      At trial, defendant testified at length about plaintiff's insistence that she

use her inheritance for the down payment on the house and certain medical

treatments prior to the birth of the parties' daughter; his refusal to reimburse her

for family necessities; his lack of empathy for other medical conditions that

required treatment; the time he spent away from home; and his general refusal

to consider her financial and career needs when making family decisions.

However, as noted, the judge never made specific findings as to this testimony

                                                                            A-0922-17T3
                                        20
in relation to the cause of action and failed to provide any reasoning for his

conclusion that defendant met her burden of proof.

      "Trial judges are under a duty to make findings of fact and to state reasons

in support of their conclusions." Giarusso v. Giarusso, 455 N.J. Super. 42, 53

(App. Div. 2018) (quoting Heinl v. Heinl, 287 N.J. Super. 337, 347 (App. Div.

1996)). "Naked conclusions do not satisfy the purpose of [Rule] 1:7-4." Ibid.

(alteration in original) (quoting Curtis v. Finneran, 83 N.J. 563, 570 (1980)).

The judge failed to do so in this case.

      However, the FJOD simply provides that "[t]he parties are . . . divorced

and the marriage is dissolved pursuant to N.J.S.A. 2A:34[,]" without reference

to the statutory grounds for divorce. Our review is limited to "the judgment

entered by the trial court, not the reasoning underlying the court's decision."

Bandler v. Melillo, 443 N.J. Super. 203, 210 (App. Div. 2015) (citing Do-Wop

Corp. v. City of Rahway, 168 N.J. 191, 199 (2001)). We are convinced that the

evidence adduced by both parties supported the court's dual judgment for

divorce under N.J.S.A. 2A:34-2(i), irreconcilable differences, and affirm.

      In sum, in A-0922-17, we affirm in all respects.




                                                                          A-0922-17T3
                                          21
                                As to A-4025-17

      In his oral decision supporting the FJOD, the trial judge cited the January

2016 pendente lite order we referenced above and expressly denied plaintiff's

request to revisit the then-current arrears of $17,658.70, finding plaintiff

provided "no reason" to do so. The FJOD did not specifically address the issue

of pendente lite arrears, however, the Uniform Summary Support Order (USSO)

signed by the trial judge included the weekly alimony and child support amounts

in the FJOD but had zero as the amount for a weekly arrears payment.

      We gather an arrest warrant was subsequently issued for plaintiff's failure

to comply, and plaintiff moved pursuant to an order to show cause to vacate the

warrant.   In December 2017, another judge vacated the arrest warrant and

ordered plaintiff to continue his job search efforts; she scheduled a hearing in

March 2018 for an update on plaintiff's efforts. Nothing in the order to show

cause indicates plaintiff contested the amount of arrears.

      At the March 6, 2018 hearing, probation reported defendant's arrearages

exceeded $36,000. The transcript from the hearing reveals plaintiff claimed the

amount was "wrong," and probation "made a clerical error in transcribing" the

FJOD. Plaintiff acknowledged that probation would not modify the amount of

his monthly payments unless he filed a motion, which he admittedly had failed


                                                                         A-0922-17T3
                                      22
to do. Instead, plaintiff spent the balance of the hearing attempting to relitigate

the trial and the alimony awarded in the FJOD. The judge entered the March

2018 order, requiring plaintiff to pay a lump sum of $10,000 within one month,

and $2000 per week towards arrears thereafter.

      Plaintiff's motion for reconsideration was heard on the papers and

subsequently denied by another judge. In his written statement of reasons, the

judge rejected plaintiff's claim that the arrears amount was a clerical error. The

judge carefully reviewed the trial judge's oral decision and concluded that he

never vacated the arrears then due from plaintiff. Citing a letter from the

vicinage ombudsman in response to plaintiff's complaint, the judge noted that

the USSO was prepared by Family Division staff and reflected the probation

department's admitted failure to "sync up" the existing pendente lite arrears with

plaintiff's obligations going forward.

      The judge also denied plaintiff's request to reconsider the March 2018

order. The judge cited the pending appeal, findings made by the trial judge in

his oral decision, and plaintiff's failure to seek a stay of his support obligations

pending appeal.    Lastly, the judge denied plaintiff's request to change his

designation as "non-custodial" parent in probation department records, noting

the ombudsman's response that the designation was purely a term applied to all


                                                                            A-0922-17T3
                                         23
obligors by probation's record system. The April 2018 order denied plaintiff's

requests to have probation "adjust its records of support arrearage . . . modify

the requirements for the job search . . . [and] correct the designation of plaintiff

in probation records from non-custodial to custodial[.]"

      Before us, plaintiff contends it was error to carry over any pendente lite

arrears in addition to the amounts awarded defendant in the FJOD. He points to

the USSO as evidence that the trial judge never ordered those arrears be carried

forward. He also argues that in entering the March 2018 order, the judge failed

to consider his ability to pay, and therefore we must void that portion of her

order that contemplated potential incarceration if plaintiff failed to comply with

his obligations. Lastly, plaintiff contends that because he shares custody of his

daughter with defendant, probation's records should be amended to reflect he is

a custodial, and not a non-custodial, parent.

      In partial response, defendant argues we should dismiss the appeal

entirely, because "[p]laintiff [has] failed to provide the motion pleadings and

orders necessary for the appellate court to review the trial court's decision . . . ."

Indeed, appellants are required to provide all "parts of the record . . . as are

essential to the proper consideration of the issues." R. 2:6-1(a)(1)(I). This

includes, for example, all motion papers filed on a motion for reconsideration.


                                                                              A-0922-17T3
                                        24
Newman v. Isuzu Motors Am., Inc., 367 N.J. Super. 141, 145 (App. Div. 2004).

"Without the necessary documents," our appellate review is thwarted,

sometimes leaving us with "no alternative but to affirm." Soc'y Hill Condo.

Ass'n v. Soc'y Hill Assocs., 347 N.J. Super. 163, 177–78 (App. Div. 2002); see

also Cipala v. Lincoln Tech. Inst., 179 N.J. 45, 54–55 (2004) (affirming the

appellate court's refusal to address an argument raised by appellant, where

appellant failed to include an order or transcript relating to the argument).

      Here, plaintiff failed to include in his appendix any of the underlying

motion pleadings. We therefore have the discretion to dismiss plaintiff's appeal

based on these procedural deficiencies. Nevertheless, to bring this protracted

litigation to some semblance of closure, we address the issues.

      As to the incorporation of arrears from pendente lite orders, "[i]t is well-

established . . . that 'on an application to determine the amount of arrearages and

to compel their payment, the court has discretion to determine whether the prior

support order or judgment should be enforced and whether and to what extent a

spouse should be forced to pay[.]'" Weitzman v. Weitzman, 228 N.J. Super.

346, 358 (App. Div. 1988) (quoting Mastropole v. Mastropole, 181 N.J. Super.

130, 141 (App. Div. 1981)).




                                                                           A-0922-17T3
                                       25
      Moreover, resolution of a motion for reconsideration is addressed to the

sound discretion of the trial court. Palombi v. Palombi, 414 N.J. Super. 274,

288 (App. Div. 2010).

            It is not appropriate merely because a litigant is
            dissatisfied with a decision of the court or wishes to
            reargue a motion, but

                  should be utilized only for those cases
                  which fall into that narrow corridor in
                  which either 1) the Court has expressed its
                  decision based upon a palpably incorrect or
                  irrational basis, or 2) it is obvious that the
                  Court either did not consider, or failed to
                  appreciate the significance of probative,
                  competent evidence.

            [Ibid. (quoting D'Atria v. D'Atria, 242 N.J. Super. 392,
            401 (Ch. Div. 1990).]

      Here, plaintiff has not provided us with any supporting documents he

supplied to the judge in urging reconsideration. Nevertheless, we conclude that

the judge did not abuse his discretion in denying the motion. He relied on the

trial judge's oral opinion and concluded that the judge did not vacate the

pendente lite support arrearages when filing the FJOD. Although the FJOD

lacked an express provision regarding arrearages, the trial judge's oral opinion

controls any implicit conflict. Taylor v. Int'l Maytex Tank Term. Corp., 355

N.J. Super. 482, 496 (App. Div. 2002). Moreover, plaintiff's reliance on the


                                                                        A-0922-17T3
                                       26
contemporaneous USSO is misplaced, not only because, as the judge explained,

probation failed to accurately prepare the order, but also because the USSO

specifically states, "except as provided herein, all prior orders of the court

remain in full force and effect."

         We need not consider plaintiff's argument that the judge erred in

concluding reconsideration of the arrears was preserved for presentation in the

already-filed appeal from the FJOD. Plaintiff's over-reads the judge's written

statement of reasons, and, as already noted, we review only the order entered,

not the judge's reasoning. Bandler, 443 N.J. Super. at 210.

         Defendant asserts, among other things, that plaintiff's request that we void

that portion of the March 2018 order that provided for the issuance of an arrest

warrant if plaintiff remained delinquent in his obligations is moot. Although he

did not supply any of the underlying filings, plaintiff acknowledges in his brief

that he was arrested in May, subsequent to entry of the April 2018 order. We

are advised by defendant that plaintiff was released after an agreement to pay

$2500. Unfortunately, neither party supplied us with a copy of that a subsequent

order.

         In any event, contrary to plaintiff's terse statement in rejoinder to

defendant's claim, the issue is moot. See Betancourt v. Trinitas Hosp., 415 N.J.


                                                                             A-0922-17T3
                                         27
Super. 301, 311 (2010) ("[A]n issue is 'moot' when the decision sought in a

matter, when rendered, can have no practical effect on the existing controversy."

(quoting Greenfield v. N.J. Dep't of Corr., 382 N.J. Super. 254, 257–58 (App.

Div. 2006))). Here, the Family Part already effectuated the provision in the

March 2018 order that enforced payment of plaintiff's obligation on threat of

arrest.

      Lastly, neither the March 2018 order nor the April 2018 order denotes that

plaintiff is a "non-custodial parent." Nor is there any document in the record

that uses that designation. Based on the ombudsman's response to plaintiff's

letter of complaint, we have no doubt plaintiff was referred to by the probation

department in some undisclosed manner or document as a non-custodial parent.

Also, based on the ombudsman's response, we assume that this vicinage's

probation department was not alone in having to deal with a record -keeping

apparatus that lacked precision. However, given the state of the appellate

record, and our inability to assess statewide ramifications and practical concerns

that might be occasioned by our intervention, we refuse to consider plaintiff's

argument.

      Affirmed.




                                                                          A-0922-17T3
                                       28